Title: James Barcklay to Alexander Hamilton and Balthazar De Haert, 22 May 1789
From: Barcklay, James
To: Hamilton, Alexander,De Haert, Balthazar


Brookhaven [New York] May 22, 1789. “The Cases between Wells, and Wickham, & myself have been long enough in Court to have been determined, yet by fraudulent delays I know not how they stand.… I mean not to direct, but to desire proper care to be taken to prevent fraudulent tricks and delays, so that I may have my Money which they mean to cheat me out of.…”
